NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO AVENDANO-MENDIOLA,                      No.    16-73502

                Petitioner,                     Agency No. A200-082-694

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 6, 2019**
                              Pasadena, California

Before: MURGUIA and HURWITZ, Circuit Judges, and GUIROLA,*** District
Judge.

      Antonio Avendano-Mendiola, a native and citizen of Mexico, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Louis Guirola, Jr., United States District Judge for the
Southern District of Mississippi, sitting by designation.
appeal from the order of an Immigration Judge (“IJ”) denying withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.    To qualify for withholding, an applicant must show that “it is more

likely than not that he would be subject to persecution” because of a protected

ground. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001) (quoting INS v. Stevic,

467 U.S. 407, 429–30 (1984)). Even assuming Avendano’s credibility, substantial

evidence supports the BIA’s conclusion that he did not show past or likely future

persecution on account of a protected ground; he only claimed that gang members

would rob him. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“[The]

desire to be free from harassment by criminals motivated by theft or random violence

by gang members bears no nexus to a protected ground.”). And, he presented no

evidence that “his persecutors actually imputed a political opinion to him” because

of a police report he filed. See Molina-Morales v. INS, 237 F.3d 1048, 1051 (9th

Cir. 2001) (quoting Sangha v. INS, 103 F.3d 1482, 1489 (9th Cir. 1997)); see also

Lkhagvasuren v. Lynch, 849 F.3d 800, 802–03 (9th Cir. 2016) (per curiam). To the

extent the BIA required Avendano to show he could not reasonably relocate within

Mexico as a prerequisite to granting withholding, there was no error because he

failed to establish persecution because of a protected ground.       See 8 C.F.R.

§§ 1208.16(b)(1)(i)(B), (ii). And, contrary to Avendano’s assertions, the IJ and BIA


                                         2
considered evidence of country conditions about violence and corruption, and the

BIA did not engage in fact-finding or rely on a lack of corroboration. See Aden v.

Holder, 589 F.3d 1040, 1044–45 (9th Cir. 2009).

      2.    Even assuming Avendano’s credibility, the BIA did not err in finding

that substantial evidence supports the denial of CAT relief. Avendano failed to show

“it is more likely than not” that the Mexican government would torture him or

acquiesce in his torture. See 8 C.F.R. § 1208.16(c)(2). Thus, even if the BIA erred

in requiring Avendano to show he could not relocate within Mexico, see Maldonado

v. Lynch, 786 F.3d 1155, 1163–64 (9th Cir. 2015) (en banc), any error was harmless.

      PETITION FOR REVIEW DENIED.




                                         3